The defendant was convicted for the offense of distilling, making, or manufacturing alcoholic or spirituous liquors subsequent to January 25, 1919. Upon the trial of this cause the evidence was without conflict that the acts complained of the indictment were committed by the defendant. Several witnesses thus testified and, as before stated, there was no testimony to the contrary.
The defendant, however, requested the court in writing to give the general affirmative charge in his behalf, and made known to the court that the request was based upon the ground that the law under which the defendant was indicted (Acts 1919, p. 16, § 15) was suspended, so to speak, by the laws of Congress regulating this subject (41 Stat. 305). This presents the only material question raised, and as this court has held in the case of Powell v. State, 90 So. 138,1 that there is no merit int his contention, we deem it sufficient, without further discussion, to affirm the judgment of conviction on authority of that case. Powell v. State, supra.
Affirmed.
1 Ante. p. 101.